Case 1:19-cv-00951-PAB-KLM Document 58 Filed 12/16/20 USDC Colorado Page 1 of 5




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO


   Civil Action No. 1:19-cv-951-PAB-KLM

   UNITED STATES OF AMERICA,

                      Plaintiff,

         v.

   DAVID L. CANTLIFFE; PERRY M.
   WENTLING as Trustee of the 630 S.
   SNOWMASS LAND TRUST; MARGI H.
   CANTLIFFE; MORTGAGE
   ELECTRONIC REGISTRATION
   SYSTEMS, INC.; OCWEN LOAN
   SERVICING, LLC; COLORADO
   DEPARTMENT OF REVENUE;
   BOULDER COUNTY, COLORADO,

                      Defendants.


  ______________________________________________________________________________

                 UNITED STATES’ UNOPPOSED MOTION
          TO STAY PORTION OF ORDER ALLOWING SALE (Dkt. 49)
        IN LIGHT OF SETTLEMENT AND AGREEMENT AS TO COSTS
  ______________________________________________________________________________


        The Court has awarded a money judgment against David Cantliffe and in

  favor of the United States, and has authorized the United States to sell certain real

  property to help satisfy the judgment. However, the United States and Mr.

  Cantliffe have reached a settlement agreement under which Mr. Cantliffe would

  make certain payments without the United States having to sell the property. In
Case 1:19-cv-00951-PAB-KLM Document 58 Filed 12/16/20 USDC Colorado Page 2 of 5




  an abundance of caution, the United States thus asks that the portion of the Court’s

  order allowing the United States to sell the property be stayed for nine months.

                                     BACKGROUND

        The United States brought this suit to obtain a judgment for federal tax

  liabilities that Mr. Cantliffe owed, and to foreclose on a parcel of real property

  located at 630 South Snowmass Circle, Superior, Colorado, 80027, to help satisfy

  the judgment. The other defendants are entities that the United States believed

  might also assert a lien or other claim on the property. The United States named

  them so that their claims could be adjudicated and, if appropriate, satisfied from the

  sales proceeds if the property was sold. See 26 U.S.C. § 7403(b).

         The Court granted summary judgment for the United States and authorized

  the United States to sell the property. (Dkts. 49 and 50). However, the United

  States and Mr. Cantliffe have reached an agreement that, among other terms,

  provides for Mr. Cantliffe to make certain payments to the United States over a

  period of approximately nine months. It also provides that Mr. Cantliffe will pay

  the United States’ costs. (See Dkt. 51 (United States’ proposed bill of costs)). If Mr.

  Cantliffe complies with the agreement, the United States would not sell the real

  property. The agreement further provides that, under certain circumstances, Mr.

  Cantliffe may seek to sell the property himself, with the proceeds going to pay the

  judgment.



                                             2
Case 1:19-cv-00951-PAB-KLM Document 58 Filed 12/16/20 USDC Colorado Page 3 of 5




        In an abundance of caution, the United States therefore asks that the portion

  of the Court’s summary judgment order that allows the sale be stayed for nine

  months.1 The United States reserves its right to proceed with a sale if Mr. Cantliffe

  does not comply with the agreement.

        If the property is not sold, there would be no sales proceeds to pay out to the

  other parties. The United States has conferred with the other parties. They

  consent to the requested stay, though Mortgage Electronic Registration Systems,

  Inc. and PHH Mortgage Corporation, the successor by merger to defendant Ocwen

  Loan Servicing, LLC, consent to the motion subject to the understanding that they

  reserve any right they may have to proceed with any foreclosure, loss mitigation, or

  other servicing or enforcement remedies relating to the senior mortgage lien in the

  ordinary course.

        WHEREFORE the United States respectfully asks that the portions of Dkt.

  49 allowing the United States to sell the property and directing the manner of sale

  be stayed for nine months, subject to the agreement between Mr. Cantliffe and the

  United States.




  1The order included a provision that required Mr. Cantliffe and any others residing
  on the property to vacate within 14 days. The United States previously requested
  and obtained a limited stay of that portion of the order while it considered Mr.
  Cantliffe’s settlement proposal. (See Dkt. 55). Because Mr. Cantliffe and the
  United States have reached the agreement discussed above, the United States is not
  seeking to enforce the order to vacate at this time.
                                            3
Case 1:19-cv-00951-PAB-KLM Document 58 Filed 12/16/20 USDC Colorado Page 4 of 5




  Respectfully submitted this 16th day of December, 2020.


                                              RICHARD E. ZUCKERMAN
                                              Principal Deputy Assistant Attorney
                                              General


                                              /s/E. Carmen Ramirez___
                                              E. CARMEN RAMIREZ
                                              DC Bar No. 975331
                                              Trial Attorney, Tax Division
                                              U.S. Department of Justice
                                              P.O. Box 683
                                              Washington, D.C. 20044
                                              Telephone: (202) 616-2885
                                              Facsimile: (202) 307-0054
                                              e.carmen.ramirez@usdoj.gov
                                              western.taxcivil@usdoj.gov


                                              Attorneys for the United States of America




                                          4
Case 1:19-cv-00951-PAB-KLM Document 58 Filed 12/16/20 USDC Colorado Page 5 of 5




                           CERTIFICATE OF SERVICE

        IT IS HEREBY CERTIFIED that service of the foregoing is made this 16th

  day of December, 2020 via the Court’s ECF system, to all parties that have

  appeared to date.




                                        /s/E. Carmen Ramirez___
                                        E. CARMEN RAMIREZ




                                           5
